Upon the death of the husband, there being no lineal descendants, the widow being the sole heir-at-law, the personal property of the deceased husband descended to the wife under Section 24, Chapter 16103, Acts of 1933, Section 5480 (1) C. G. L. Perm. Suppl; and such personal property, being less than $1,000 in value, inured to the widow free from the debts of the husband under Sections 1, 2, Article X, Constitution.
After the personal property of less than $1,000 in value descended and inured to the widow upon the death of the husband, it remained exempt from the debts of the husband incurred during his life; but after inuring to the widow it was subject to her valid debts, at least unless she at once became the head of a family and entitled to a homestead exemption in the personal property which inured to her at her husband's death.
Section 165 of the Probate Act of 1933, Section 5541 (133) C. G. L. Perm. Supp., provides:
"If at any time during the course of administration it shall be made to appear to the county judge by petition, and in the event the allegations of said petition shall be denied, then by trial of the issues made, that the estate does not consist of more than the homestead, and exempt personal property of the decedent, the county judge may thereupon direct and order the distribution of said estate among the persons entitled to receive the same and upon said distribution may thereupon enter his order relieving, releasing and discharging the personal representative."
The entire estate of the husband consisted of $626.71 of *Page 845 
personal property. Under the quoted statute it was the duty of the county judge, upon petition, to order the property delivered to the widow as sole heir of her deceased husband, less proper court costs, if any. Whatever claim the appellant may have against the widow for the funeral expenses of her husband may be adjudicated in the appropriate form by due course of law.
Rehearing denied.
BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
THOMAS, J., dissents.
TERRELL, C. J., not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.